UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                              No. 98-4410

SHAKIR AASIM VENSON,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                              No. 98-4411

LONNIE RICHARD DANIEL,
Defendant-Appellant.

Appeals from the United States District Court
for the Southern District of West Virginia, at Huntington.
Robert J. Staker, Senior District Judge.
(CR-97-73)

Submitted: February 4, 1999

Decided: February 24, 1999

Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John Robert McGhee, Jr., KAY, CASTO, CHANEY, LOVE &
WISE; Jacqueline Ann Hallinan, Charleston, West Virginia, for
Appellants. Rebecca A. Betts, United States Attorney, Ray M. Shep-
ard, Assistant United States Attorney, Huntington, West Virginia, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellants, Shakir Aasim Venson and Lonnie Richard Daniel, each
pled guilty to one count of conspiracy to distribute cocaine base.1 Fol-
lowing a three day hearing, the court sentenced Venson to imprison-
ment for a term of 360 months followed by a five year term of
supervised release, and Daniel to 312 months, with a five year super-
vised release term. Appellants timely appeal, raising several claims of
error arising out of the sentencing hearing. Having conducted a thor-
ough review of the record, we find no error. Therefore we affirm the
sentences for the reasons set forth below.

Appellants initially assign error to the district court's decision
accepting the testimony of several Government witnesses at the sen-
tencing hearing. This claim is based on (1) an alleged failure of the
Government to reveal exculpatory or impeaching information, (2) the
manner in which testimony was presented to the court, and (3) the
credibility of the witnesses. We find these arguments unpersuasive.

Appellants first claim that the court erred in receiving the testi-
mony of Alphonso Young and George Clements because of the
United States' failure to comply with the tenets of Giglio v. United
States, 405 U.S. 150, 154 (1972) (discussing government's responsi-
_________________________________________________________________
1 Appellants' charges stemmed from their participation in a cocaine dis-
tribution scheme that supplied residents of Huntington, West Virginia,
with cocaine base from Georgia and Ohio.

                    2
bility to disclose impeaching evidence regarding prosecution wit-
nesses). It is undisputed that Appellants submitted comprehensive
discovery requests for information of an exculpatory or impeaching
nature. Nevertheless, the United States failed to provide the Appel-
lants with a copy of Young's criminal record prior to the hearing.2
(Joint Appendix (J.A.) at 159). Furthermore the United States admit-
ted to an "oversight" in its failure to produce a document3 impeaching
the credibility of George Clements. (J.A. at 189). Over objection by
Appellants' counsel, the district court accepted the testimony of both
witnesses.

Decisions regarding the admission or exclusion of evidence are
committed to the sound discretion of the district court, and we review
those decisions for a clear abuse of discretion. See United States v.
Lancaster, 96 F.3d 734, 744 (4th Cir. 1996), cert. denied, ___ U.S.
___, 65 U.S.L.W. 3569 (U.S. Feb. 18, 1997) (No. 96-6450).

The district court did not abuse its discretion in receiving the testi-
mony of Young. Although the district court was willing to grant a
continuance so that Appellants could review Young's record (J.A. at
162), counsel for the Appellants indicated that they had adequately
reviewed Young's criminal history and were willing to proceed with-
out the continuance. (J.A. at 202-03). Given Appellants' waiver of the
matter, and any lack of demonstrable prejudice, it can not be said that
the district court abused its discretion in receiving Young's testimony.
In any event, the United States submits (and Appellants do not dis-
pute) that Young's testimony was provided solely in support of the
application of the murder cross reference provision of U.S. Sentencing
Guidelines Manual § 2D1.1(d)(1) (1997) (applying first degree mur-
der guideline to second or third degree murder committed in scope of
drug trafficking offense). The district court ultimately chose not to
apply the cross reference provision. (J.A. at 484). Because the court
did not rely on the testimony, any abuse of discretion by the district
court in allowing its admission would be harmless. See generally
_________________________________________________________________
2 The Assistant United States Attorney provided a copy of the docu-
ment after Appellants' objection.
3 This document was a motion of the United States to void a plea agree-
ment it had reached with Clements because of Clements' untruthfulness.
(J.A. at 670).

                    3
Arizona v. Fulminante, 499 U.S. 279, 306-08 (1991) (recognizing that
harmless error analysis may be applied to most trial errors).

Appellants next claim the court erred by receiving the testimony of
George Clements at the sentencing hearing. Prior to the sentencing
hearing, the Government did not provide Appellants with its motion
to withdraw from its plea agreement with Clements based on his lack
of truthfulness. Appellants' counsel learned of the motion on the first
day of the hearing. We find no error in the court's decision to con-
sider Clements' testimony. Although the United States admittedly
erred in its failure to turn over the material, Appellants had construc-
tive notice of the impeaching material in advance of the hearing. Spe-
cifically, counsel received the transcripts of Clements' sentencing
hearing in which the Government suggested that Clements had failed
to comply with the plea agreement's requirement that he be truthful,
thereby violating the plea agreement. Counsel received this transcript
several months prior to Appellants' sentencing hearing at which
Clements testified. (J.A. at 6, 18, 54-55, 65-66; Supp. Appendix at 55-
57). Furthermore, the Government's motion itself was a matter of
public record for at least a year. We have held that where information
is not only available to a defendant but also lies in a source where a
reasonable defendant would have looked, the defendant will not be
granted relief based on the government's failure to disclose that infor-
mation. See United States v. Wilson, 901 F.2d 378, 381 (4th Cir.
1990). Although these facts do not excuse the Government's over-
sight, based on our previous holdings and Appellants' ultimate oppor-
tunity to cross-examine Clements with evidence of his lack of
truthfulness, we believe that Appellants have failed to show an abuse
of discretion by the district court.

Appellants next question the decision of the trial court to consider
the grand jury testimony of one witness and the telephonic testimony
of another. The United States proffered the grand jury testimony of
Wealthy Eanes, a juvenile connected with the conspiracy, because
Eanes could not be located prior to the sentencing hearing. (J.A. at
259). Additionally, the United States produced the testimony of Sean
Watkins via telephone. Mr. Watkins, who was incarcerated at the
time, testified with the assistance of counsel and invoked his Fifth
Amendment right against self-incrimination at selected points during

                    4
cross-examination by Appellants' counsel. The court received the tes-
timony of both Eanes and Watkins over Appellants' objections.

As an initial matter, the evidentiary rules as applied during a trial
are different than those that apply during sentencing. A sentencing
judge's discretion is "largely unlimited either as to the kind of infor-
mation he may consider, or the source from which it may come."
United States v. Tucker, 404 U.S. 443, 446 (1972). Even uncorrobo-
rated hearsay may be properly placed before the court if the defen-
dants are given the opportunity to rebut or explain it. See United
States v. Falesbork, 5 F.3d 715, 722 (4th Cir. 1993).

In regard to the testimony of Wealthy Eanes, the United States
indicated it had made all efforts to locate the witness, but that he was
presently a fugitive. Under these circumstances it was reasonable for
the court to entertain Eanes' sworn testimony from his earlier grand
jury appearance. Following this proffer, Appellants were given an
opportunity to point out inconsistencies and to rebut them. (J.A. at
269-72). Given the nature of evidentiary procedure at sentencing and
the opportunities afforded to Appellants, the district court did not err
in receiving the grand jury testimony of Eanes.

Next, we find that the court's ruling regarding the telephonic testi-
mony of Watkins was also proper. Watkins was examined and cross-
examined at length by counsel. (J.A. at 495-541). Moreover, the court
noted that Watkins asserted his Fifth Amendment privilege on a ques-
tion by question basis, refusing to answer only those questions involv-
ing illegal activity outside of West Virginia.4 The result of the
privilege acted only to deny Appellants the exact location of Watkins'
source for cocaine base which he admitted to purchasing "elsewhere"
and distributing to the Appellants in West Virginia. (J.A. at 556). As
the district court properly stated, this did not prejudice either of the
Appellants. (Id.) Therefore, the court did not abuse its discretion in
receiving the testimony of Watkins.
_________________________________________________________________

4 The United States granted Watkins immunity from prosecution for
those crimes committed within the Southern District of West Virginia.
(J.A. at 556).

                     5
Appellants' remaining claims attack the district court's application
of the sentencing guidelines. First, Appellants assign error to the dis-
trict court's determination that the quantity of cocaine base procured
in Youngstown, Ohio, was reasonably attributable to them, and fore-
seeable within the scope of the conspiracy.5 It is well settled that a
sentencing court's determinations regarding the quantities of drugs
are factual in nature and will be set aside only if clearly erroneous.
See United States v. D'Anjou, 16 F.3d 604, 614 (4th Cir. 1994). There
is ample evidence to support the decision of the court. Numerous wit-
nesses testified that both Venson and Daniel had engaged in the sale
of cocaine base in Huntington out of Walker's house. There was also
testimony that they exhausted their supplies and gave money to Fow-
ler and Watkins to procure more cocaine base. The Government addi-
tionally provided testimony that Venson and Daniel sold the cocaine
base acquired from Youngstown. Based on this evidence, the court's
decision attributing the Youngstown cocaine base to Venson and
Daniel as reasonably foreseeable was not clearly erroneous.

Appellants next assert that they were wrongly denied a reduction
for acceptance of responsibility, and claim that the denial was prem-
ised on their failure to acknowledge responsibility for the Youngs-
town cocaine base. A criminal defendant must accept responsibility
for all of his conduct to be entitled to a reduction under the guidelines.
See United States v. Gordon, 895 F.2d 932, 936 (4th Cir. 1990) (hold-
ing that partial acceptance is insufficient). Because we have found no
error in the court's attribution of the Youngstown cocaine base to
Appellants, we also find no error in the court's refusal to grant a
reduction because of Appellants' failure to acknowledge their respon-
sibility for it.

Finally, Venson claims that the court erred by failing to award him
a two point reduction for being a minor participant pursuant to USSG
§ 3B1.2. A trial court's determination of a defendant's role in the
offense is factual in nature and will only be disturbed if clearly erro-
neous. See United States v. Reavis, 48 F.3d 763, 769-70 (4th Cir.
_________________________________________________________________
5 The record reveals that Appellants and their co-conspirators initially
procured cocaine base from Atlanta, Georgia, and established a lucrative
short term market in Huntington. However, to preclude a lengthy return
trip to Atlanta, the final bulk purchase was made in Ohio. (J.A. at 372).

                     6
1995). Based on our previous discussion of the evidence in this case,
we have no doubt the district court was correct in its determination
that Venson did not play a minor role in the conspiracy.

We affirm the order of the district court. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    7